UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------- x
                                          :
CHRISTOPHER FOX,                          :
                                          :
                          Plaintiff,      :                     Civil Action No.:
                                          :                     2:15-cv-00439-DRH-ARL
          -against-                       :
                                          :                     JOINT STIPULATION OF
COSTCO WHOLESALE CORP.,                   :                     DISMISSAL WITH
                                          :                     PREJUDICE
                          Defendant.      :
                                          :
----------------------------------------- x

         Plaintiff Christopher Fox and Defendant Costco Wholesale Corporation, by and through

their respective undersigned counsel, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), hereby stipulate and agree that the above-captioned action shall be dismissed with

prejudice, with no award of counsel fees or costs by the Court to any party.

STIPULATED AND AGREED BY:

Dated: January 2, 2020

SEYFARTH SHAW LLP                                    RAISER & KENNIFF, P.C.



By: /s/ Ephraim J. Pierre__________                  By: /s/ Jonathan A. Tand
  Paul Galligan, Esq                                   Jonathan A Tand, Esq.
  Ephraim J. Pierre, Esq.
                                                        300 Old Country Road
   620 Eighth Avenue                                    Suite 351
   New York, New York 10018                             11501, Suite 351
   Telephone: (212) 218-5500                            Mineola, NY 11501
   Attorneys for Defendant                              Telephone: 631-234-1154
                                                        Attorney for Plaintiff




60962273v.1
